NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JEROME HARPER,                                )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-3386
                                              )
JAMES SIERRA, individually and as             )
personal representative of the Estate         )
of Rose Marie Sierra, deceased,               )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Steven K. Teuber of Teuber Law, Pllc, Fort
Myers, for Appellant.

Bryan S. Kessler of Berg & Kessler, Venice,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and BLACK, JJ., Concur.